Title: From Thomas Jefferson to John Rutherford, 25 December 1792
From: Jefferson, Thomas
To: Rutherford, John



Sir
Philadelphia Dec. 25. 1792.

I have considered, with all the attention which the shortness of the time would permit, the two motions, which you were pleased to put into my hands yesterday afternoon, on the subjects of weights and measures, now under reference to a committee of the Senate, and I will take the liberty of making a few observations thereon.
The first I presume is intended as a basis for the adoption of that alternative of the Report on measures and weights which proposed retaining the present system, and fixing it’s several parts by a reference to a rod vibrating seconds, under the circumstances therein explained. And to fulfil it’s object, I think the resolutions there proposed should be followed by this ‘that the standard, by which the said measures of length, surface and capacity shall be fixed, shall be an uniform cylindrical rod of iron, of such length as, in latitude 45.° in the level of the ocean, and in a cellar or other place of uniform natural temperature, shall perform it’s vibrations, in small and equal arcs, in one second of mean time: and that rain-water be the substance to some definite mass of which the said weights shall be referred.’ Without this the committee employed to prepare a bill on these resolutions, would be uninstructed as to the principle by which the senate mean to fix their measures of length, and the substance by which they will fix their weights.
The second motion is a middle proposition between the first and the last alternatives in the Report. It agrees with the first in retaining some of the present measures and weights, and with the last, in compounding and dividing them decimally. If this should be thought best, I take the liberty of proposing the following alterations of these resolutions.
2d. For ‘metal’ substitute ‘iron.’ The object is to have one determinate standard. But the different metals having different degrees of expansibility there would be as many different standards as there are metals, were that generic term to be used. A specific one seems preferable, and ‘iron’ the best because the least variable by expansion.
3d. I should think it better to omit the chain of 66. feet, because it introduces a series which is not decimal, viz. 1: 66: 80. and because it is absolutely useless. As a measure of length it is unknown to the mass of our citizens; and if retained for the purpose of superficial measure, the foot will supply it’s place and fix the acre as in the 4th. resolution.
4th. For the same reason I propose to omit the words ‘or shall be 10. chains in length and 1. in breadth.’

5th. This resolution would stand better if it omitted the words ‘shall be one foot square and one foot and twenty cents of a foot deep, and.’ because the second description is perfect and too plain to need explanation. Or if the first expression be preferred, the second may be omitted as perfectly tautologous.
6th. I propose to leave out the words ‘shall be equal to the pound Avoirdupois now in use, and’ for the reasons suggested on the 2d. resolution, to wit, that our object is to have one determinate standard. The pound Avoirdupois now in use is an indefinite thing. The committee of parliament reported variations among the standard weights of the exchequer. Different persons weighing the cubic foot of water, have made it, some more, and some less than 1000 ounces avoirdupois, according as their weights had been tested by the lighter or heavier standard weights of the exchequer. If the pound now in use be declared a standard, as well as the weight of 16,000 cubic cents of a foot of water, it may hereafter perhaps be insisted that these two definitions are different, and that being of equal authority, either may be used, and so the standard pound be rendered as uncertain as at present.
7th. For the same reason I propose to omit the words ‘equal to seven grains Troy.’ The true ratio between the Avoirdupois and Troy weights is a very contested one. The equation of 7000. grains Troy to the pound Avoirdupois is only one of several opinions, and is indebted perhaps to it’s integral form for it’s prevalence. The introduction either of the Troy or Avoirdupois weight into the definition of our Unit, will throw that Unit under the uncertainties now inveloping the Troy and Avoirdupois weights.
When the House of representatives were pleased to refer to me the subject of weights and measures, I was uninformed as to the hypothesis on which I was to take it up. To wit whether on that that our citizens would not approve of any material change in the present system, or on the other, that they were ripe for a complete reformation. I therefore proposed plans for each alternative. In contemplating these I had occasion to examine well all the middle ground between the two, and among others which presented themselves to my mind was the plan of establishing one of the known weights and measures as the unit in each class, to wit, in the measures of lines, or surfaces, and of solids, and in weights, and to compound and divide them decimally. In the class of weights I had thought of the ounce as the best unit, because calling it the thousandth part of a cubic foot of water, it fell into the decimal series, formed a happy link of connection with the system of Measures on the one side, and of Coins on the other by admitting an equality with the dollar without changing the value of that, or it’s  alloy materially. But on the whole I abandoned this middle proposition on the supposition that if our fellow-citizens were ripe for advancing so great a length towards reformation as to retain only four known points of the very numerous series to which they were habituated, to wit, the foot, the acre, the bushel and the ounce, abandoning all the multiples and subdivisions of them, or recurring for their value to the tables which would be formed, they would probably be ripe for taking the whole step, giving up these four points also, and making the reformation complete; and the rather as in the present series and the one to be proposed there would be so many points of very near approximation, as, aided in the same manner by tables, would not increase their difficulties, perhaps indeed would lessen them by the greater simplicity of the links by which the several members of the system are connected together.—Perhaps however I was wrong in this supposition. The representatives of the people in Congress are alone competent to judge of the general dispositions of the people, and to what precise point of reformation they are ready to go. On this therefore I do not presume to give an opinion, nor to pronounce between the comparative expediency of the three propositions, but shall be ready to give what aid I can to any one of them which shall be adopted by the legislature. I have the honor to be with perfect respect, Sir Your most obedient & most humble servt

Th: Jefferson

